Citation Nr: 0821086	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  00-22 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.

2.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision by the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, declined to reopen 
the veteran's claim of entitlement to service connection for 
pneumonia, and denied the veteran's claim of service 
connection for bronchitis.  In August 2006, the Board re-
opened the claim of service connection for pneumonia and 
remanded both claims to the RO for additional development.

The veteran and his spouse testified before an RO hearing 
officer at the RO in November 2000.  A transcript of the 
hearing is of record.  The veteran was scheduled for a Board 
hearing to occur in June 2006; however, he failed to report 
to the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in August 2006.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Notice regarding these elements was provided 
to the veteran in a letter dated in August 2006.

In its August 2006 remand, the Board requested that the 
veteran be scheduled for a VA examination necessary to 
determine whether the veteran has residuals of his in-service 
pneumonia and whether his chronic bronchitis is also related 
to his in-service diagnosis of pneumonia.  The RO scheduled 
the veteran for a VA examination in November 2006.  The 
veteran responded that due to an upcoming surgery, he needed 
to reschedule the examination for the following spring or 
summer.  The RO rescheduled the VA examinations for July 31, 
August 14, and August 29, 2007.  The veteran failed to report 
for any of the rescheduled examinations.  A May 2008 
memorandum from the veteran's accredited representative 
stated that the veteran was unable to appear at his scheduled 
examinations due to ill health.  The representative explained 
that the veteran's health complications also prevented him 
from attending his scheduled Board hearing in June 2006.  It 
was noted that the veteran had been operated on twice for 
cancer.  The May 2008 VA form 646 indicates that the veteran 
was bed-ridden and is currently resident at an in-patient 
treatment facility.

The Board notes that according to federal regulations, 
illness or hospitalization of the claimant represents good 
cause for failure to report to an examination and a hearing.  
See 38 C.F.R. § 3.655(a), 20.704 (2007).  As it appears that 
the veteran missed his scheduled VA examinations due to 
hospitalization, the claims must be remanded to afford the 
veteran a VA examination and determine if he still desires a 
hearing.  

It should be noted, pursuant to 38 C.F.R. § 3.326 (b), 
"Provided it is otherwise adequate for rating purposes, any 
hospital report, or any examination report, from any 
government or private institution may be accepted for rating 
a claim without further examination."  Therefore, if the 
veteran is unable to attend a VA medical examination at a VA 
facility, the RO should attempt to make arrangements to have 
the veteran examiner at the health care facility where he is 
confined.  In addition to the claims folder, the examiner 
should be provided with a copy of the disability examination 
worksheets used by VA medical examiners when performing 
pulmonary/respiratory examinations. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran 
and determine if he still desires a 
hearing.  If he does, the veteran should 
be scheduled for a Board hearing as soon 
as it may be feasible.

2.  The RO should contact the veteran and 
obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for pulmonary disorders since 
service.  After the veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
folder should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
pulmonary/respiratory examination to 
determine the nature and etiology of the 
claimed residuals of pneumonia and 
chronic bronchitis.  If the veteran is 
unable to be examined at a VA medical 
facility, arrangements should be made to 
have the veteran examined by a physician 
at the medical facility where he is 
confined.  That examiner is to be 
provided with a copy of the disability 
examination worksheets used by VA medical 
examiners when performing 
pulmonary/respiratory examinations.  All 
indicated tests and studies are to be 
performed, to include pulmonary function 
tests, and all potential diagnoses should 
be either confirmed or rejected.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  Based upon the 
examination results and the review of the 
claims folder, the physician should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has any current residuals related to his 
in-service diagnosis of pneumonia.  The 
physician should also opine as to whether 
it is at least as likely as not that the 
veteran's chronic bronchitis is related 
to his in-service pneumonia.  The 
rationale for all opinions expressed must 
be clearly set forth by the physician in 
the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2007).

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


